BECK, Judge:
This is an appeal from a final order adjudicating appellant, Modesto Rodriguez, to be the father of two children born to appellee Patricia Rodriguez during the parties’ marriage and ordering him to pay support for those children. The pertinent facts are as follows.
Modesto Rodriguez and Patricia Rodriguez were married in 1972. During the marriage, two children were born— Stephen, born in 1974, and David, born in 1978. The parties were divorced in 1985. Prior to that time, however, Patricia moved to Florida and, in 1980, filed a petition for support for her two children. This petition was forwarded to Philadelphia pursuant to the Uniform Reciprocal Support Law. Although the petition was served on appellant, he failed to appear at the hearing scheduled on the petition and a bench warrant was issued. No support order was ever entered on this petition.
In 1989, Patricia renewed her attempts to obtain child support by filing another petition for support, this time in Las Vegas, Nevada. When this petition was forwarded to Philadelphia and served on appellant, he appeared, without counsel, for two pre-trial conferences and alleged that he was financially unable to support the two children. At the second of these conferences, appellant also denied paternity of the children. When the hearing on the petition was held, appellant again appeared without counsel. He repeated his denial of paternity and requested blood testing. This request was denied and the court found that on the evidence before it appellant was the children’s father. Appellant then secured counsel and filed post trial motions, which were denied. The court entered a final order of support, from which this appeal is taken.
*551On appeal, appellant argues that he was denied his due process right to be represented by counsel when he appeared at the hearing on his paternity without counsel and was not informed of his right to obtain counsel or, if indigent, to have counsel appointed for him. Appellant relies on Corra v. Coll, 305 Pa.Super. 179, 451 A.2d 480 (1982), and White v. Gordon, 314 Pa.Super. 185, 460 A.2d 828 (1983).
We agree that under the authority of these cases, appellant had a constitutional right to be represented by counsel. In Corra v. Coll, a panel of this court determined that the familial, liberty and property interests at stake in a paternity proceeding are significant enough to warrant protection through the appointment of counsel for indigent defendants in paternity actions. 305 Pa.Super. at 189-91, 451 A.2d at 486. The Corra court further found that the absence of counsel at a paternity proceeding posed a risk of an incorrect paternity determination and that the Commonwealth had a clear interest in the correctness of such determinations.
In White v. Gordon, 314 Pa.Super. 185, 460 A.2d 828 (1983), the Corra holding was extended to apply to non-indigent defendants in paternity proceedings. In White, the panel opined that since the same interests were present whether the defendant was indigent or not, a non-indigent defendant must be given a reasonable opportunity to obtain counsel. Id., 314 Pa.Superior Ct. at 188-90, 460 A.2d at 830. Later cases have further refined the right to counsel granted by Corra and White by holding that the right to counsel is a right to effective counsel. See, e.g., Banks v. Randle, 337 Pa.Super. 197, 486 A.2d 974 (1984).
There is no question that appellant was denied this right to effective counsel. There is no indication from the record before us that appellant was ever informed of his right to counsel. Therefore, he was never afforded an opportunity either to obtain counsel or to engage in a knowing and intelligent waiver of his right to counsel, as is required by our case law. See Commonwealth v. Szuchon, 506 Pa. *552228, 484 A.2d 1365 (1984). Appellant was never instructed as to the possible disadvantages of proceeding without counsel or as to the assistance that counsel might render him. Moreover, there was no discussion of whether appellant was in fact indigent and might have counsel appointed for him.
Appellee argues, however, that the right to counsel does not exist in a case such as this where the children as to whom paternity is disputed are children born during the appellant’s marriage to appellee and where the presumption that they are the children of that marriage applies. We disagree. We do not find a relevant distinction between this case and the precedent cases in which the right to counsel was recognized. The same liberty, property and familial interests are equally involved, and the risk of an incorrect determination is equally present.
Having determined that appellant was denied his constitutional right to counsel, we must remand this matter to the trial court for a new hearing on paternity at which appellant’s constitutional right to counsel is protected. Given the clear necessity for a new hearing on paternity, we will not address the issue of whether appellant is entitled to blood tests to attempt to disprove his paternity. The hearing will determine whether the court shall order blood tests or whether the court will deny blood tests because the appellant is equitably estopped from questioning his paternity. Seger v. Seger, 377 Pa.Super. 391, 547 A.2d 424 (1988).
The order of the trial court is reversed and the matter is remanded for a new hearing to be conducted in accordance with this Opinion. Jurisdiction is relinquished.
WIEAND, J., files a concurring opinion.